Citation Nr: 1010241	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected left 
knee disorder.

2.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service-connected left 
knee disorder.  

3.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected left 
knee disorder.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.

5.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently rated as 20 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1960 to December 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and February 2008 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Montgomery, Alabama.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript 
of the hearing is of record.  

The issues of service connection for right and left hip 
disorders and higher evaluations for left knee and lumbar 
spine disorders are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  

The Veteran raised the issue of service connection for a 
right shoulder disorder at the time of his October 2009 
hearing.  As that issue is not currently before the Board, it 
is referred to the RO for appropriate action.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his 
current right knee arthritis is etiologically related to his 
service-connected left knee disorder.  


CONCLUSION OF LAW

Right knee arthritis is proximately due to the Veteran's 
service-connected left knee disorder.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-2004 
(the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision on this claim, as it relates to the issue of service 
connection for right knee arthritis, further assistance is 
not required to substantiate that element of the claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran has not claimed that his current right knee 
disorder had its onset in service or is related to his period 
of service.  He has stated that his right knee disorder 
results from his service-connected left knee disorder due to 
the stress he must place on his right knee.  The Board finds 
that there is ample evidence of record to support his claim.

At the time of a June 2003 VA examination, the examiner, 
following examination of the Veteran, rendered a diagnosis of 
right knee pain without any evidence of arthritis on x-rays.  
The examiner stated that it was his opinion that the 
Veteran's longstanding chronic left knee problems with 
antalgic gait at least as likely as not contributed to his 
right knee pain.  

In a December 2004 letter, the Veteran's treating physician, 
R. Wolf, M.D., stated that in terms of relation of his right 
knee pain to his left knee injury, he could not absolutely 
disassociate this problem from his left knee pain.  

In an April 2009 report, R. Hester, M.D., noted that the 
Veteran had brought x-rays with him which showed mild to 
moderate arthritic change.  He noted that the Veteran had 
arthritis in both knees.  

In a May 2009 letter, D. Littleton, D.C., indicated that the 
Veteran had been a patient of the clinic since 1983.  He 
noted that the Veteran had had a left knee problem for over 
forty years.  He stated that the Veteran had documented 
changes of arthritic changes in both knees.  He further 
opined that the Veteran's altered gait had led to his 
problems with his right knee.  

In a May 2009 report, T. Hughes, DC, stated that the Veteran 
had right knee degenerative osteoarthritis, which was most 
likely caused by his service-related left knee injury years 
ago.  

At his October 2009 hearing, the Veteran testified that it 
was his belief that his right knee disorder was caused by his 
service-connected left knee disorder.  

In the present case, the evidence strongly supports a causal 
link between the claimed right knee disorder and the service-
connected left knee disorder.  The Board finds that the left 
knee disorder, at a minimum, resulted in a worsening in the 
right knee disorder, and there is also evidence suggesting 
incurrence of the right knee disorder as due to the left knee 
disorder.  In short, service connection for a right knee 
disorder diagnosed as arthritis is warranted under 38 C.F.R. 
§ 3.310, and the claim is granted in full.


ORDER

Service connection for right knee arthritis, as secondary to 
the service-connected left knee disorder, is granted.  


REMAND

The Board notes that at the time of his October 2009 hearing, 
the Veteran testified that he had been in receipt of Social 
Security Administration (SSA) disability benefits since 2001.  
VA has an obligation to obtain copies of all SSA decisions 
and the records underlying those decisions.  Tetro v. Gober, 
14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).  These records have not been 
associated with the claims folder.

At his October 2009 hearing, the Veteran also noted that he 
continued to receive treatment for Tony Hughes, D.C.  As 
such, a request should be made to obtain treatment records 
from Dr. Hughes.  

As it relates to the issues of higher evaluations for the 
service-connected lumbar spine and left knee disorders, the 
Veteran testified that both of these disorders had increased 
in severity since his last comprehensive VA examinations.  He 
expressed his desire and willingness to report for a VA 
examination to determine the current severity of his left 
knee and lumbar spine disorders.  VA is obliged to afford a 
veteran a contemporaneous examination where there is evidence 
of an increase in the severity of the disability.  VAOPGCPREC 
11-95 (1995).  The Veteran is competent to provide an opinion 
that his disability has worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  As such, additional VA examinations to 
determine the extent of any current left knee and lumbar 
spine disorders are warranted.

As it relates to the Veteran's claim of service connection 
for a right hip disorder, as noted above, the regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  The 
Veteran has been reported to have right and left hip pain by 
numerous physicians, both private and VA.  However, pain 
alone cannot be the basis for a grant of service connection.  
Based upon the medical opinions received subsequent to the 
last comprehensive VA examination with regard to the hips, 
the Board is of the opinion that the Veteran should be 
afforded an additional VA examination to determine if he 
currently has a left or right hip disorder, and, if so, its 
relationship to his period of service or his service-
connected knee disorders and/or his service-connected lumbar 
spine disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and obtain copies of 
all decisions pertinent to the Veteran's 
claim for SSA benefits, as well as the 
medical records relied on concerning that 
claim.  All records received must be 
added to the claims file.  If the search 
for such records is unsuccessful, this 
should be documented in the claims file.

2.  After obtaining proper authorization 
from the Veteran, obtain and associate 
with the claims folder copies of all 
treatment records of the Veteran from 
Tony Hughes, D.C., in Clanton, Alabama.  
All records received from this doctor 
must be added to the claims file.  If the 
search for such records is unsuccessful, 
this should be documented in the claims 
file.

3.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
lumbar spine and left knee disorders, as 
well as the etiology of the bilateral hip 
disorders.  The claims folder must be 
made available to the examiner for 
review.

As to the left knee, the examiner should 
report the ranges of knee motion.  The 
examiner should indicate whether the left 
knee disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain, or flare-ups.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, pain, or flare-ups, if 
possible.  The examiner should also 
report whether there is instability of 
the left knee.

As to the lumbar spine, the examiner 
should report the Veteran's ranges of 
thoracolumbar spine motion in degrees and 
note the presence or absence of ankylosis 
of the spine.  The examiner should 
determine whether the back disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  These 
determinations should, if possible, be 
expressed in terms of the additional 
degree of range of motion loss due to any 
pain, weakened movement, excess 
fatigability, incoordination, or flare-
ups.  The examiner should also report 
whether intervertebral disc disease has 
required periods of doctor prescribed bed 
rest in the last 12 months and, if so, 
the frequency and duration of such 
periods.  Finally, the examiner should 
also note any secondary neurological 
disorders (i.e., radiculopathy) and 
express an opinion as to the severity of 
such symptoms, if present.

Finally, the examiner should clearly 
indicate whether the Veteran has 
disorders of the left and right hips.  If 
so, the examiner must provide an opinion 
as to whether such disorders are at least 
as likely as not (i.e., a 50 percent or 
greater probability) etiologically 
related to service.  If not, the examiner 
must also provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's service-connected knee 
disorders caused or permanently worsened 
the hip disorders.  

The examiner should provide rationales 
for these opinions, with due 
consideration of the Veteran's lay 
contentions.

4.  After completion of the above, 
readjudicate the claims on appeal.  If 
any claim is not fully granted in full, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


